         Case 4:20-cv-00905-KGB Document 5 Filed 12/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

KHANIS-ORTON MORNINGSTAR/HOBBS                                                   PLAINTIFF
ADC #164590

v.                              Case No. 4:20-cv-00905-KGB

WENDY KELLEY, et al.                                                          DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Khanis-Orton Morningstar/Hobbs’s complaint is dismissed without prejudice (Dkt. No.

1).

       It is so ordered this 4th day of December, 2020.

                                                    _______________________________
                                                    Kristine G. Baker
                                                    United States District Judge
